DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 5-6 of claim 4, the phrase “cooling the preforms released from the cavities after molded during the injecting” is unclear.  It appears that “cooling the preforms released from the cavities after injection molding” was intended.
On line 4 of claim 5, the phrase “allowing the preforms to be cooled in an air” is unclear.  It is unclear if a word is missing after air or if “allowing the preforms to be air cooled” was intended.
On lines 4-5 of claim 11, the phrase “configured to allow the preforms to be cooled in an air” is unclear.  It is unclear if a word after “air” is missing or if “configured to allow the preforms to be air cooled” was intended.
On lines 12-13 of claim 13, the phrase “cooling the preforms released from the cavities after molded during the injecting” is unclear.  It appears that “cooling the preforms released from the cavities after injection molding” was intended.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al (JP 11042698 A: figures 1-3 and the machine translation starting 11 lines from the bottom of page 4 to line 28 of page 5).
Sato et al teach a method of injection molding preforms in an injection molding section (12), cooling of the preforms in a cooling section (14), heating the preforms in a heating section (16) and stretch blow molding the heated preforms in a blow molding section (18).  The method is carried out in an apparatus having a conveying direction (A) and a transverse direction (B).  In the injection molding section (12) two rows of eight preforms are injection molded.  A matrix direction conversion mechanism (86) serves to rotate the preforms 90 degrees such that four rows of preforms are conveyed along the conveying direction.  It is clear that the preforms will be cooled by air in the cooling section (14) while the orientation of the sets of preforms is .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al taken together with 
Sato et al disclose all claimed features except for the step and means to adjust the temperature of the preforms and then locally adjust the temperature of the preforms.
Lee discloses a blow molding process and apparatus comprising a two-stage temperature conditioning process.  The first stage (13) serves to bring the preforms to a uniform temperature.  A second stage (14) serves to locally alter the temperature of a portion of the preforms to allow for differential heating of the preforms to allow for proper blowing of the containers within the mold that require a preform having a temperature gradient.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process and apparatus of Sato et al by using a two-stage temperature conditioning device as disclosed by Lee for the purpose of conditioning a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogihara (5,902,612: figures 1-10 and column 5, line 63 to column 6, line 10) discloses a circular plate that moves preforms from injection molding cavities to cooling pots (84) adjacent the injection mold.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        3/10/2022